Citation Nr: 1020929	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-17 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
rises from a November 2004 rating decision in which the RO 
denied the Veteran's claim for service connection for 
prostate cancer.  In August 2005, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in May 2006, and the Veteran filed a statement in June 
2006 which was accepted as a timely substantive appeal by the 
RO.  The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2007 and 
requested a local hearing with the Board (Travel Board 
hearing).  In June 2008 the Veteran's representative 
cancelled his hearing request and asked that his claim be 
transferred to the Board of Veterans' Appeals.

In August 2008, the Board denied service connection for 
prostate cancer, claimed as due to herbicide exposure.  
Thereafter, the Veteran the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2009, the Court granted the joint motion for remand 
filed by representatives for both parties, vacating the 
Board's decision, and remanding the claim to the Board for 
further proceedings consistent with the joint motion.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

In light of points raised in the joint motion for remand and 
the Board's review of the claims file, further RO action on 
the claim on appeal is warranted.

In the December 2009 joint motion, the parties indicated   
that the RO had submitted the incorrect dates to the United 
States. Army & Joint Services Records Research Center (JSRRC) 
when requesting information pertaining to the Veteran'a 
alleged herbicide exposure while stationed in Guam.  As such, 
a remand is necessary so the RO can request information from 
the JSRRC using the correct dates for the Veteran's service 
in Guam.

Also, while the matter is on remand, to ensure that all due 
process requirements are met, the RO should give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim on appeal.  The RO's letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request from the JSRRC 
information regarding any exposure to 
herbicides the Veteran may have incurred.  
It is noted that the Veteran was stationed 
at Anderson Air Force Base in Guam from 
April 1966 to December 1967.  He was 
assigned to the 3rd Munitions Maintenance 
Squadron.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


